Citation Nr: 0317835	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for low back disability, to 
include as secondary to service-connected residuals of 
bilateral herniorrhaphies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1975 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2001, a statement of the case was issued in May 2001, and a 
substantive appeal was received in June 2001.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Prior to May 1, 2003, the Board attempted to cure any VCAA 
notice deficiency by mailing a VCAA notice letter in December 
2002 to the veteran pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  
However, it appears that this regulation has been recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, - 7305, - 7316 (Fed. Cir. May 
1, 2003).  In light of the recent judicial, the case must be 
returned to the RO for further action prior to appellate 
review by the Board.

In addition, the Board notes that there are conflicting 
medical opinions of record as to the etiology of the 
veteran's current back disability.  An opinion from Jeffrey 
G. Norman, D.C. attributes to a major extent (if not fully) 
the veteran's back disability to his long history of 
abdominal surgeries and the sequella of post-surgical 
abdominal weakness, aggravated by a physically demanding 
career.  A December 1999 VA examination report stated that 
there was no causal relationship between multiple 
herniorrhaphies and the development of degenerative changes 
in the lumbosacral spine and the onset of lumbosacral strain 
syndrome.  The same VA physician examined the veteran in May 
2001 and again stated that he saw no relationship between the 
multiple herniorrhaphies and the onset of chronic low back 
pain.  A July 2000 letter from Dr. Goldstein states that the 
veteran's chronic lumbar strain is partially secondary to 
weakened abdominal muscles as a result of multiple hernia 
surgeries and abdominal surgeries.  A VA examination report 
from November 2001 states that his surgeries may have caused 
a minor weakness and may have been a minor contributor to his 
overall back problem.  In light of the conflicting medical 
opinions of record pertaining to the etiology of the 
veteran's current back disability, the Board believes that 
additional development is necessary in this case.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  Make arrangements for the veteran to 
be scheduled for a VA examination by an 
appropriate orthopedic specialist (if 
possible, by an examiner who has not 
previously examined the veteran) to 
ascertain the nature and extent of the 
veteran's current low back disability.  
It is imperative that the claims folder 
be made available to the examiner for 
review.  All medically indicated special 
tests and studies, including x-rays, 
should be accomplished.  The examiner's 
attention is directed the December 1999, 
May 2001 and November 2001 VA examination 
reports as well as the medical opinions 
from Dr. Goldstein and Jeffrey Norman, 
D.C.  After examining the veteran and 
reviewing the claims file, the examiner 
should respond to the following:
a)  What current chronic low back 
disorders does the veteran suffer from?
b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current chronic low back disorder(s) 
was/caused by or aggravated by the in-
service herniorrhaphies?  If so, please 
identify the specific low back disorder 
or disorders. 
A detailed rationale for all opinions 
offered is requested with reference, as 
appropriate, to the veteran's medical 
records and the conflicting medical 
opinions of record.

3.  After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record and 
readjudicate the issue of service 
connection for low back disability under 
all applicable laws and regulations.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) and to expand the medical record to allow for 
informed appellate review.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




